    
   
 

  

US. DISTRICT COURT

N DISTRI.
IN THE UNITED STATES DISTRICT F ED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

 
 

 
 

FEB 2 7 ann
UNITED STATES OF AMERICA § CLERK VOT
§ By sh’ US: DISTRICT Coup
Plaintiff, § : Denon
v. § 2:19-CR-156-Z-BR
§
BERNARD ALLAN LOVE §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 12, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Bernard Allan Love filed no objections to the Report and Recommendation within the fourteen-day period
set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record in the
above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement, and
Plea Agreement Supplement—and thereby determined that the Report and Recommendation is correct.
Therefore, the Report and Recommendation is hereby ADOPTED by the United States District Court.
Accordingly, the Court hereby FINDS that the guilty plea of Defendant Bernard Allan Love was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Bernard Allan Love; and
ADJUDGES Defendant Bernard Allan Love guilty of Count One in violation of 18 U.S.C. §§
2252A(a)(5)(B) and 2252A(b)(2). Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, February 27, 2020. ee —

ne, EW J. KAC SMARYK
D STATES pany JUDGE
